 



EXHIBIT 10.23
NON-QUALIFIED
STOCK OPTION AGREEMENT
UNDER THE RENT-A-CENTER, INC.
2006 LONG-TERM INCENTIVE PLAN
     THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into on
October 2, 2006 (the “Grant Date”), by and between RENT-A-CENTER, INC., a
Delaware corporation (the “Company”), and MARK E. SPEESE (the “Optionee”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Rent-A-Center, Inc. 2006 Long-Term Incentive Plan
(the “Plan”) and the employment agreement made by the Company and the Optionee
of even date herewith (the “Employment Agreement”), the Company desires to grant
to the Optionee, and the Optionee desires to accept, an option to purchase
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), upon the terms and conditions set forth in this Agreement and the Plan.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained and other good and valuable consideration, the parties hereto
agree as follows:
     1. Grant & Tax Status. The Company hereby grants to the Optionee an option
to purchase up to seventy thousand (70,000) shares of Common Stock, at a
purchase price of $29.29 per share pursuant to the Plan. This option is not
intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.
     2. Term. Unless sooner terminated in accordance herewith or the Plan, this
option will automatically expire on the tenth anniversary of the date hereof.
     3. Vesting. This option shall be fully vested and exercisable at all times
prior to its expiration, provided, however, that, in accordance with Section 4,
transfer restrictions may apply to Common Stock acquired upon the exercise of
this option.
     4. Transfer Restrictions.
          (a) Non-Transferability of Option. This option may not be assigned or
transferred except upon the Optionee’s death to a beneficiary designated by the
Optionee in a manner prescribed or approved for this purpose by the compensation
committee of the Company’s board of directors (the “Committee”) or, if no
designated beneficiary shall survive the Optionee, pursuant to the Optionee’s
will or by the laws of descent and distribution. During the Optionee’s lifetime,
this option may be exercised only by the Optionee or the Optionee’s guardian or
legal representative. Notwithstanding the foregoing, the Committee, in its sole
discretion, may permit the inter vivos transfer of this option by gift to any
“family member” (within the meaning of Item A.1.(5) of the General Instructions
to Form S-8 or any successor provision), on such terms and conditions as the
Committee deems appropriate.

 



--------------------------------------------------------------------------------



 



          (b) Restrictions on Transfer of Option Shares. Until the expiration of
the Restricted Period, the Optionee may not sell, assign, transfer, pledge,
hedge, hypothecate, encumber or otherwise dispose of (whether by operation of
law or otherwise) any shares of Common Stock acquired upon the exercise of this
option, and such shares will not be subject to execution, attachment or similar
process. Any such sale or transfer, or purported sale or transfer, shall be null
and void. The Company will not be required to recognize on its books any action
taken in contravention of these restrictions. If this option is exercised during
the Restricted Period, then (1) until the expiration of the Restricted Period,
(A) the Optionee will be treated as the owner of record of the shares of Common
Stock acquired upon such exercise (the “Restricted Shares”), and (B) the Company
will hold the share certificates for safekeeping, or otherwise retain the
Restricted Shares in uncertificated book entry form until the expiration of the
Restriction Period, and any share certificates (or electronic delivery)
representing such Restricted Shares will include a legend to the effect that the
shares are subject to the transfer restrictions set forth above, and (2) upon
the expiration of the Restricted Period, the Company will deliver a share
certificate for such shares to the Optionee (or, if applicable, the Optionee’s
beneficiary), or deliver such shares electronically or in certificate form to a
broker designated by the Optionee (or, if applicable, the Optionee’s
beneficiary), free and clear of the above restrictions.
          (c) Definition of Restricted Period. For the purposes of this
Agreement, the term “Restricted Period” shall mean the period beginning on the
date hereof and ending on the earliest of (1) December 31, 2009 (or such earlier
date as the Committee, acting in its discretion, may specify), (2) the
termination of the Optionee’s employment by the Company without “cause” or by
the Optionee for “good reason” (as such terms are defined in the Employment
Agreement), (3) the day preceding the consummation of a “change in control”
(within the meaning of the Employment Agreement), (4) the date the Optionee’s
employment is terminated due to “disability” (as defined in the Employment
Agreement), and (5) the date of the Optionee’s death.
     5. Termination of Employment or other Service.
          (a) If the Optionee’s employment or other service with the Company or
its subsidiaries is terminated due to the Optionee’s death or “disability,” or
if the Optionee dies after termination of employment and before this option
expires, then this option shall remain exercisable by the Optionee (or, in the
event of death, the Optionee’s designated beneficiary or, if no designated
beneficiary survives the Optionee, by the person or persons to whom the
Optionee’s rights under this option shall pass pursuant to the Optionee’s will
or by the laws of descent and distribution, whichever is applicable) during the
twelve (12) month period following the date of termination (or later death, as
the case may be) but in no event after expiration of the stated term hereof and,
to the extent not exercised during such period, shall thereupon terminate.
          (b) If the Optionee’s employment or other service with the Company or
its affiliates terminates for any reason other than those set forth in Section
5(a) above, then this option shall remain exercisable by the Optionee during the
three (3) month period following the date of termination (or until one year from
the Optionee’s death if the Optionee dies during such three-month period), but
in no event after expiration of the stated term hereof and, to the extent not
exercised during such three-month (or, if applicable, one-year) period, shall
thereupon terminate.

- 2 -



--------------------------------------------------------------------------------



 



     6. Method of Exercise. This option may be exercised by transmitting to the
Secretary of the Company (or such other person designated by the Committee) a
written notice identifying the option being exercised and specifying the number
of shares being purchased, together with payment of the exercise price and the
amount of the applicable tax withholding obligations (unless other arrangements
are made for the payment of such exercise price and/or the satisfaction of such
withholding obligations). The exercise price and withholding obligation may be
paid in whole or in part in cash or by check or, following the expiration of the
Restricted Period, (a) by means of a cashless exercise procedure to the extent
permitted by law, (b) if permitted by the Committee, by the surrender of
previously-owned shares of Common Stock (to the extent of the fair market value
thereof), and/ or (c) subject to applicable law, by any other form of
consideration deemed appropriate by the Committee.
     7. Stockholder Rights. No shares of Common Stock will be issued in respect
of the exercise of this option until payment of the exercise price and the
applicable tax withholding obligations have been made or arranged to the
satisfaction of the Company. The holder of this option shall have no rights as a
stockholder with respect to any shares of Common Stock covered by this option
until the shares of Common Stock are issued pursuant to the exercise of this
option. Shares acquired upon the exercise of this option before the end of the
Restricted Period will be subject to the terms and conditions of Section 4(b).
     8. Compliance with Law. The Company will not be obligated to issue or
deliver shares of Common Stock pursuant to this option unless the issuance and
delivery of such shares complies with applicable law, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, and the requirements of any stock exchange or market upon
which the Common Stock may then be listed. The Company may prevent or delay the
exercise of this option if and to the extent the Company deems necessary or
advisable in order to avoid a violation of applicable law or its own policies
regarding the purchase and sale of Common Stock. If, during the period of any
such ban or delay, the term of this option would expire, then the term of this
option will be extended for thirty (30) days after the Company removes the
restriction against exercise.
     9. Transfer Orders; Legends. All certificates for shares of Common Stock
delivered under this option shall be subject to such stock-transfer orders and
other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Company may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.
     10. No Rights Conferred. Nothing contained in the Plan or this Agreement
shall confer upon the Optionee any right with respect to the continuation of his
employment or other service with the Company or its subsidiaries or interfere in
any way with the right of the Company and its subsidiaries at any time to
terminate such employment or other service or to increase or decrease, or
otherwise adjust, the other terms and conditions of the Optionee’s employment or
other service.

- 3 -



--------------------------------------------------------------------------------



 



     11. Obligation to Execute and Return Agreement. This Agreement shall be
null and void and no option shall be granted hereby in the event the Optionee
shall fail to execute and return a counterpart hereof to the Company, at the
address set forth in Section 13 hereof, within sixty (60) days from the Grant
Date.
     12. Full Satisfaction/Release of Rights. Any payment or issuance or
transfer of shares of Common Stock to the Optionee or his legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, shall,
to the extent thereof, be in full satisfaction of all claims of such persons
hereunder. The Committee may require the Optionee, legal representative, heir,
legatee or distributee, as a condition precedent to such payment or issuance or
transfer, to execute a release and receipt therefor in such form as it shall
determine. The parties acknowledge that this Agreement and the option granted to
the Optionee hereunder shall satisfy in full the obligations of the Company
under Section 6 of the Employment Agreement relating to the issuance of this
option.
     13. Notices. Any notice to the Company relating to this Agreement shall be
in writing and delivered in person or by registered mail to the Company at the
Company’s main office, 5700 Tennyson Parkway, Suite 100, Plano, TX 75024, or to
such other address as may be hereafter specified by the Company, to the
attention of its Secretary. All notices to the Optionee or other person or
persons then entitled to exercise this option shall be delivered to the Optionee
or the Optionee’s address set forth in the records of the Company.
     14. Provisions of the Plan. The provisions of the Plan, the terms of which
are hereby incorporated by reference, shall govern if and to the extent that
there are inconsistencies between those provisions and the provisions hereof.
The Optionee acknowledges receipt of a copy of the Plan prior to the execution
of this Agreement. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan.
     15. Miscellaneous. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and, except as otherwise provided in
the Plan, may not be modified other than by written instrument executed by the
parties.
[Remainder of Page Intentionally Left Blank.]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

              RENT-A-CENTER, INC.
 
       
 
  By:   /s/ Mitchell E. Fadel
 
       
 
      Mitchell E. Fadel, President and COO
 
       
 
      /s/ Mark E. Speese           Mark E. Speese, Optionee
 
            5600 Champions Drive           Street Address (No P.O. Box please)
 
            Plano, Texas 75093           City, State and Zip Code

- 5 -